           Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 1 of 30                FILED
                                                                               2018 Oct-26 PM 01:51
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


MATT ABBOTT, an individual,           )
THE ABBOTT LAW FIRM, LLC,             )
an Alabama Limited Liability Company, )
                                      )
      Plaintiffs,                     )
                                      )
V.                                    )              CIVIL ACTION NO.:
                                      )
SLOCUMB LAW FIRM, LLC, an             )
Alabama limited liability company;    )
MICHAEL W. SLOCUMB, an                )
Individual; and JOHN DOES 1 – 10,     )
                                      )
      Defendants.                     )

                                   COMPLAINT

      COMES NOW, the Plaintiffs, by and through the undersigned counsel of

record and for their Complaint against the Defendants, state as follows:

                                  I.       PARTIES

      1.       Matt Abbott (“Abbott”) is an individual resident of the State of

Alabama and is over the age of nineteen (19) years. Abbott has practiced law in the

State of Alabama and in various jurisdictions nationwide since 2000, primarily

serving personal injury related clients.

      2.       The Abbott Law Firm, LLC (“ALF”) is a limited liability company

organized under the laws of the State of Alabama. ALF is a law firm with its

                                            1
           Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 2 of 30




principal place of business in Birmingham, Alabama. Abbott is the sole member of

ALF. ALF provides legal services to personal injury related clients throughout the

State of Alabama and in various jurisdictions nationwide. (Abbott and ALF are

hereinafter collectively referred to as “Abbott”).

      3.       Defendant, Slocumb Law Firm (“SLF”) is a limited liability company

organized and existing under the laws of the State of Alabama with its principal

place of business located at 145 E Magnolia Avenue # 201, Auburn, Alabama 36830.

      4.       Defendant, Michael W. Slocumb (“Slocumb”) is an individual resident

of the State of Alabama and is over the age of nineteen (19) years. Upon information

and belief, Slocumb is an attorney licensed to practice law in the State of Alabama

and furthermore, is the principal officer of SLF. (Slocumb and SLF are collectively

referred to hereafter as “Defendants”). Defendants compete directly with Abbott in

primarily serving personal injury related clients in the State of Alabama and other

jurisdictions.

      5.       The true names and capacities, whether individual, corporate, associate

or otherwise, of Defendants named here as John Does 1-10 are unknown to Plaintiffs

who therefore sue these Defendants by such fictitious names. Plaintiffs will amend

this Complaint to show their true names and capacities when the same has been

ascertained. Plaintiffs are informed and believe and thereupon allege that each of the

Defendants designated herein as a Doe was in some manner legally responsible for

                                           2
           Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 3 of 30




the events and occurrences herein alleged and unlawfully and proximately caused

damages to Plaintiffs.

                       II.   JURISDICTION AND VENUE

      6.       This is an action for damages and relief for trademark infringement,

false designation of origin, false or misleading description of fact, false or

misleading representation of fact, unfair competition, false advertising, and dilution

under Sections 32 and 43 of the Lanham Act, 15 U.S.C. §§ 1114 and 1125, and for

violations of the laws of the State of Alabama, specifically trademark infringement,

dilution, deceptive trade practices, false advertising and unfair competition under

Ala. Code §§ 8-12-1, et seq. and Ala. Code §§ 8-19-1, et seq., and violations of the

Alabama Right of Privacy Act, Ala. Code §§ 6-5-770, et seq., and violations of the

Alabama common law of conversion.

      7.       This Court has jurisdiction over the subject matter pursuant to the

provisions of the Lanham Act, 15 U.S.C. §§ 1051, et seq., jurisdiction being

conferred in accordance with 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a),

in that this action arises under the trademark laws of the United States.

      8.       Pursuant to 28 U.S.C. § 1367, this Court also has supplemental

jurisdiction over the Plaintiffs’ claims arising from the laws of the State of Alabama

as those claims are substantially related to those causes of action over which the

Court has original jurisdiction.

                                          3
           Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 4 of 30




      9.       This Court may exercise personal jurisdiction over the Defendants as

the Defendants are regularly doing business in this judicial district and have

committed tortious acts within this judicial district through the creation of a

substantial likelihood of confusion in the marketplace, among other things.

      10.      Venue is proper under 28 U.S.C. § 1391(b) in that one or more of the

Defendants are doing and transacting business within this judicial district and have

committed the tortious acts complained of herein in this judicial district of the State

of Alabama.

                        III.   FACTUAL BACKGROUND

      A.       Abbott’s Building of the Outlawyer Brand

      11.      Abbott is the owner of United States Patent and Trademark Office

(“USPTO”) Registration Number 5,083,664 for THE OUTLAWYER (“THE

OUTLAWYER Trademark”).            A copy of THE OUTLAWYER Trademark is

attached hereto as Exhibit A. As set forth in the registration, Abbott first used THE

OUTLAWYER Trademark at least as early as November 1, 2014.

      12.      Abbott has continuously practiced law in Alabama and various

jurisdictions throughout the United States since 2000. During this time, Abbott has

developed a persona and alter ego of “The Outlawyer” based upon the types of

matters he has handled and the clients he has represented.




                                          4
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 5 of 30




      13.    Clients, particularly in the Southeastern region of the United States but

also throughout the country, have come to know and recognize Abbott as “The

Outlawyer” by virtue of his representation of victims of severe personal injuries and

other extreme hardships.

      14.    In this regard, clients that retained Abbott have come to associate

Abbott with an aggressive, renegade and outlaw approach to the representation of

his clients’ causes. Thus, clients have come to know the Outlawyer as the provider

of legal services in this manner. Additionally, Abbott’s legal colleagues and friends

have regularly referred to Abbott as “The Outlawyer” based upon this approach and

persona. Accordingly, Abbott’s registration of THE OUTLAWYER Trademark

served to formalize Abbott’s long-standing common law rights to THE

OUTLAWYER Trademark and proprietary rights and goodwill that Abbott had

developed since the beginning of his law practice.

      15.    In conjunction with the development of THE OUTLAWYER

Trademark, Abbott has consistently incorporated the use of a signature look and

style in the marketing of the Outlawyer and the legal services provided by Abbott.

This signature look and style includes the following elements that together and in

combination create an overall visual impression unique to the Outlawyer: (a) a

distinctive cowboy style hat; (b) the use of a jacket (either a leather jacket or sport

coat); (3) a signature western-style background music; and (4) prominent featuring

                                          5
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 6 of 30




of THE OUTLAWYER Trademark in connection therewith.                 Together, these

attributes compose the “OUTLAWYER Persona” and serve as associated trade dress

of THE OUTLAWYER Trademark. Abbott has developed the OUTLAWYER

Persona into his own alter ego such that the consuming public have come to know

and recognize Abbott as the Outlawyer. Like THE OUTLAWYER Trademark,

Abbott has also developed substantial goodwill in the associated trade dress,

including THE OUTLAWYER Persona.

      16.    In particular, Abbott has incorporated THE OUTLAWYER Trademark

and the associated trade dress, including the OUTLAWYER Persona, in all aspects

of his practice from his own personal style and appearance to the types of matters he

has handled and the clients he has represented.       Abbott also incorporates the

OUTLAWYER Persona in the advertising and promotion of his legal services by

publicly appearing on routine basis using the OUTLAWYER Persona, in addition to

THE OUTLAWYER Trademark.

      17.    In an effort to further expand upon and continue promotion of Abbott’s

legal services through the use of THE OUTLAWYER Trademark and the continued

development of the associated trade dress, including the OUTLAWYER Persona,

starting in approximately Summer of 2015 to the present, Abbott began to acquire

numerous internet domains. In acquiring these various domains, Abbott sought to

establish a broad network of internet domains for the further promotion of Abbott’s

                                         6
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 7 of 30




legal services using THE OUTLAWYER Trademark and the associated trade dress,

including the OUTLAWYER Persona, as well as for the expansion of the Outlawyer

brand, in general, across the Southeastern United States and Colorado. A listing of

the internet domains acquired by Abbott is attached hereto as Exhibit B.

      18.   Each of these domains are linked to Abbott’s main webpage

www.outlawyer.com, which launched in March of 2017, where Abbott’s image as

the Outlawyer, THE OUTLAWYER Trademark and the associated trade dress,

including the OUTLAWYER Persona, are all currently depicted to the consuming

public. Exhibit C. Through this website and the network of connected internet

domains and social media outlets, including Facebook, potential clients may contact

Abbott directly regarding potential representation by the Outlawyer. A copy of

Abbott’s Facebook page is attached hereto as Exhibit D.

      19.   In addition, Abbott has further promoted THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona,

through a series of live country music concerts presented by WZZK radio and

sponsored by Abbott’s law practice. During these concert events, Abbott personally

appeared at each event as the Outlawyer. Furthermore, each of these events were

heavily advertised on WZZK radio as promoted by the Outlawyer. Additionally, in

all instances, the events featured personal appearances by Abbott in the

OUTLAWYER Persona and multiple displays of THE OUTLAWYER trademark,

                                         7
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 8 of 30




including full-size banner ads containing THE OUTLAWYER Trademark and

associated trade dress and a life-size cutout of Abbott as the Outlawyer. Attached is

a copy of the life-size cutout of Abbott seen at these concerts illustrating Abbott’s

use of THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona. Exhibit E.

      20.    In addition to the concert series, Abbott has also run multiple radio

advertisements for the Outlawyer. These advertisements ran on the following radio

stations in the Birmingham marketplace between 2017 and 2018: WZZK, WPYA

and WJOX. These advertisements incorporate and feature prominently THE

OUTLAWYER Trademark and Abbott’s voice as the Outlawyer and further, contain

the signature western-style music used in connection with the OUTLAWYER

Persona playing in the background. Furthermore, with respect to the advertisements

run on WJOX, the Outlawyer sponsored the WJOX Football Injury Report during

the Fall of 2017.

      21.    Abbott has also displayed THE OUTLAWYER Trademark and the

associated trade dress, including the OUTLAWYER Persona, in a series of print

advertisements found as full-page tab inserts in various phone books across the State

of Alabama from 2016 to 2018. Examples of the phone book advertisements for

Calhoun County (Exhibit F) and Pell City (Exhibit G).




                                         8
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 9 of 30




      22.   Abbott also displayed THE OUTLAWYER Trademark and the

associated trade dress, including the OUTLAWYER Persona, in a series of

advertisements found on the front cover of the Birmingham Metro Yellow Pages

between 2017 and 2018 and distributed each year to over 300,000 homes and

businesses. Exhibit H.

      23.   Abbott has also regularly run a 30 second movie picture advertisement

for Abbott’s law practice from November 2016 through 2018 using THE

OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, at the drive-in movie theater located in Leeds, Alabama.

These advertisements ran four (4) times per night before each showing of the feature

movie. The YouTube video of this advertisement can be viewed at the following

internet webpage: https://www.youtube.com/watch?v=FFMzsUKQNvk.

      24.   In addition, the Fall 2016 edition of MidSouth Superlawyers Magazine

featured the Outlawyer and in the article, THE OUTLAWYER Trademark and the

associated trade dress, including the OUTLAWYER Persona, were prominently

displayed. Exhibit I. Abbott ran the same advertisement in the Fall of 2017 edition

and it is scheduled to run again in the Fall of 2018 edition. The MidSouth

Superlawyers Magazine is distributed annually in Alabama, Mississippi, Arkansas

and Tennessee.




                                         9
       Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 10 of 30




      25.   Similarly, B-Metro Magazine (“B-Metro”) has run advertisements for

the Outlawyer, featuring THE OUTLAWYER TRADEMARK and the associated

trade dress, including the OUTLAWYER Persona, on three separate occasions.

First, in the Spring of 2017, B-Metro featured the Outlawyer in its Birmingham’s

Top Flight Attorneys Edition. Exhibit J. Second, B-Metro featured the same

advertisement in its January 2018 Faces of Birmingham – Legal Edition. Finally,

B-Metro featured the same advertisement for the Outlawyer in its July 2018 City

Guide for Law.

      26.   Abbott additionally sponsored an exhibit booth at the 2018 World Deer

Expo held July 13 – 15, 2018 at the BJCC. The exhibit booth prominently featured

THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona. Moreover, Abbott personally appeared in the exhibit booth

every day for the entire duration of the event as the Outlawyer using the

OUTLAWYER Persona. As part of his personal appearances, Abbott passed out his

business cards and additionally, passed out approximately 1500 drink

huggers/coozies to patrons. These drink huggers/coozies contained an image of

Abbott as the Outlawyer. Exhibit K.

      27.   Abbott has personally undertaken the foregoing activities to build the

Outlawyer brand, by virtue of THE OUTLAWYER Trademark and the associated

trade dress, including the OUTLAWYER Persona, in association with Abbott and

                                       10
       Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 11 of 30




Abbott’s law practice. In this regard, the consuming public have come to know and

recognize Abbott as the Outlawyer. By the goodwill that now has been established

in THE OUTLAWYER Trademark and Abbott’s use of the OUTLAWYER Persona,

the OUTLAWYER Persona has become an established and recognizable trade dress

of THE OUTLAWYER Trademark. Moreover, the OUTLAWYER Persona has

acquired secondary meaning in association with THE OUTLAWYER trademark.

      28.   In total, since 2015, Abbott has expended over $300,000 in advertising

costs across multiple formats, internet domain acquisition, website construction and

the overall promotion, building and maintenance of THE OUTLAWYER Trademark

and the associated trade dress, including the OUTLAWYER Persona, as well as the

Outlawyer brand and goodwill, in general.

      B.    The Defendants’ Infringing Conduct

      29.   On or about September 14, 2018, Abbott learned that Defendants had

begun to run certain television advertisements for Defendants’ legal services on

WVTM Channel 13 in the Birmingham, Alabama marketplace. In the advertisement

at issue, Slocumb personally appears and portrays himself as a renegade cowboy

style character that is wearing a brown cowboy hat and brown leather jacket while a

western style music plays in the background (hereinafter referred to as the

“Advertisement”).




                                        11
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 12 of 30




      30.    The character portrayed by Slocumb in the Advertisement mimics and

copies the Outlawyer. Specifically, the Slocumb character wears similar, if not

identical, apparel to that of the Outlawyer. Additionally, the western style music

played in the Advertisement is similar, if not identical, to that of the western style

music played in conjunction with the Outlawyer.         Finally, the movements of

Slocumb and the persona he portrays are clearly intended to reflect those of the

Outlawyer. Thus, it is clear that the Slocumb character is intended to and does, in

fact, copy THE OUTLAWYER Trademark and the associated trade dress, including

specifically, the OUTLAWYER Persona. An image from the Advertisement is

attached hereto as Exhibit L.

      31.    Upon information and belief, the Defendants have run and continue to

run the Advertisement on various televisions stations across the State of Alabama,

including WVTM Channel 13 in Birmingham and WBRC Channel 6 in

Birmingham.

      32.    Furthermore, upon information and belief, the Defendants are running

the Advertisement multiple times a day in markets across the State of Alabama

intending to drive potential clients to use the Defendants’ services to the detriment

of Abbott and the Outlawyer and more specifically, infringing upon Abbott’s rights

to THE OUTLAWYER Trademark and the associated trade dress, including

specifically the OUTLAWYER Persona.

                                         12
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 13 of 30




      33.    Accordingly, on September 14, 2018, the undersigned counsel of record

for the Plaintiffs sent a letter to the Defendants demanding, among other things, that

the Defendants immediately cease and desist from all running of the Advertisement

based on the infringement of THE OUTLAWYER Trademark and associated trade

dress, including the OUTLAWYER Persona. Exhibit M.

      34.    On September 17, 2018, Scott Speagle, counsel for the Defendants,

informed the undersigned that the Defendants did not intend to stop running the

Advertisement despite the Plaintiffs’ demands.

      35.    As of the filing of this Complaint, despite knowledge of Abbott’s rights,

the Defendants continue to run the Advertisement in bad faith and in willful and

intentional disregard and violation of Abbott’s known rights to THE OUTLAWYER

Trademark and its associated trade dress rights, including to that of the

OUTLAWYER Persona, consisting of a distinctive cowboy style hat, and typically

also including the use of a jacket and signature western-style background music.

      36.    In conducting such unauthorize activity, the Defendants have infringed

upon Abbott’s rights and are likely to create and have created substantial confusion

in the marketplace regarding the identity of the Outlawyer and the legal services

provided thereby. In so doing, the Defendants clearly intended to unfairly trade upon

the substantial goodwill that Abbott had developed in THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona.

                                         13
          Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 14 of 30




Such conduct is in clear violation of Abbott’s proprietary and intellectual property

rights and entitles the Plaintiffs to both injunctive and monetary relief as explained

herein.

      37.     The Defendants’ conduct has caused and will continue to cause Abbott

substantial harm in violation of his rights and further injury to his business reputation

unless remedied by this Court.

                                  IV.    CLAIMS

              A.    COUNT ONE: Federal Trademark / Trade Dress
                    Infringement under Section 32 of the Lanham Act (15 U.S.C.
                    § 1114) Against All Defendants.

      38.     The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through thirty-seven (37) as if fully set forth herein.

      39.     As described herein, Abbott has developed THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona,

into his own alter ego such that the consuming public have come to know and

recognize Abbott as the Outlawyer and associate the look and feel of the

OUTLAWYER Persona with that of the Outlawyer. In this regard, Abbott has

developed substantial goodwill in the associated trade dress, including THE

OUTLAWYER Persona.




                                           14
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 15 of 30




      40.    As a result of the acts complained of herein, the Defendants’ use of

THE OUTLAWYER trademark and its associated trade dress, including the

OUTLAWYER Persona, has already and is likely to continue to cause confusion,

mistake and deception among consumers regarding the identity of the Outlawyer and

the legal services provided by Abbott in violation of 15 U.S.C. § 1114.

      41.    Such consumers have been and will likely continue to be misled into

believing that the Defendants are associated with, connected to, affiliated with,

approved by or otherwise sponsored or authorized by the Plaintiffs to market legal

services under THE OUTLAWYER Trademark and its associated trade dress,

including the OUTLAWYER Persona or that the Defendants are the outright owners

of THE OUTLAWYER Trademark, and the associated trade dress, including the

OUTLAWYER Persona, in violation of 15 U.S.C. § 1114.

      42.    The unlawful, intentional and willful conduct of the Defendants has

caused and will continue to cause irreparable injury and monetary damages to the

Plaintiffs unless and until they are restrained by this Court. In this regard, the

Defendants have willfully and intentionally refused to cease running the

Advertisement despite the Plaintiffs’ demands. The Plaintiffs have no adequate

remedy at law for the non-monetary damages caused by the Defendants.

      43.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate injury to the Plaintiffs.

                                          15
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 16 of 30




             B.     COUNT TWO: Federal Trademark / Trade Dress
                    Infringement, False Designation of Origin, False or
                    Misleading Representation of Fact, Unfair Competition and
                    False Advertising Under Section 43(a) of the Lanham Act (15
                    U.S.C. § 1125(a)) Against All Defendants.

      44.    The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through forty-three (43) as if fully set forth herein.

      45.    As described herein, Abbott has developed THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona,

into his own alter ego such that the consuming public have come to know and

recognize Abbott as the Outlawyer and associate the look and feel of the

OUTLAWYER Persona with that of the Outlawyer. In this regard, Abbott has

developed substantial goodwill in the associated trade dress, including THE

OUTLAWYER Persona.

      46.    As alleged herein, the conduct of the Defendants infringes upon the

Plaintiffs’ trademark rights, uses one or more false designations of origin, falsely or

misleadingly represents and describes facts, falsely advertises that the Defendants

are associated with, connected to, affiliated with, approved by or otherwise

sponsored or authorized by the Plaintiffs to market legal services under THE

OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona or that the Defendants are the outright owners of THE




                                           16
       Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 17 of 30




OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona.

      47.    Through such misrepresentations, the Defendants have caused and will

continue to cause services to be marketed and offered for sale in interstate commerce

through false advertising in violation of 15 U.S.C. § 1125(a).

      48.    Moreover, the Defendants’ appropriation             and   use of THE

OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, has caused confusion, mistake or deception with the

Plaintiffs’ trademark rights in that the consuming public will acquire an incorrect

impression that the services marketed and sold by the Defendants under THE

OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, are connected with, affiliated with, sponsored, controlled,

produced, licensed or otherwise authorized by the Plaintiffs or that the Defendants

are the outright owners of THE OUTLAWYER Trademark and the associated trade

dress, including the OUTLAWYER Persona, thereby gaining acceptance and profit

by reason of the reputation and goodwill associated with THE OUTLAWYER

Trademark and associated trade dress, including the OUTLAWYER Persona, as

developed by Abbott and causing the Plaintiffs irreparable harm and monetary

damages.




                                         17
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 18 of 30




      49.    The aforesaid false and misleading advertising and misrepresentations

by the Defendants has caused the Plaintiffs irreparable harm for which they have no

adequate remedy at law.

      50.    Unless and until the unlawful conduct of the Defendants, is restrained

an enjoined by this Court, the Plaintiffs will continue to suffer irreparable harm and

the consuming public will continue to suffer under a likelihood of confusion

affecting the Plaintiffs.

      51.    Unless restrained by this Court, the unlawful misrepresentations, false

designations and false advertisements of the Defendants will be continuous,

increasingly publicized and brought to the attention of the consuming public

worldwide. Furthermore, upon information and belief, the Defendants will continue

to carry on their wrongful conduct as alleged herein and continue to do so unless

enjoined by this Court.      In this regard, the Defendants have willfully and

intentionally refused to cease running the Advertisement despite the Plaintiffs’

demands.

      52.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate damage to the Plaintiffs.

             C.     COUNT THREE: Federal Trademark Dilution Under
                    Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c)) Against
                    All Defendants.




                                          18
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 19 of 30




      53.    The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through fifty-two (52) as if fully set forth herein.

      54.    Through his legal practice, Abbott has offered his legal services under

THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, to those clients that are victims of severe personal injuries

and extreme hardships. In connection therewith, Abbott has had tremendous success

and has come to be recognized by clients and his legal colleagues as The Outlawyer.

These efforts have caused THE OUTLAWYER Trademark and the associated trade

dress, including the OUTLAWYER Persona, to become famous.

      55.    As alleged herein, the conduct of the Defendants in using THE

OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, without the Plaintiffs’ authorization, permission or

consent, in connection with the Defendants’ advertising and conduct described

herein, causes dilution to the distinctiveness of THE OUTLAWYER Trademark and

the associated trade dress, including the OUTLAWYER Persona in violation of 15

U.S.C. § 1125(c).

      56.    The aforesaid conduct of the Defendants is made and maintained with

the deliberate and willful intent to trade off the Plaintiffs’ goodwill and reputation

built into THE OUTLAWYER Trademark and the associated trade dress, including




                                           19
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 20 of 30




the OUTLAWYER Persona, and to cause dilution of such trademark rights in

violation of 15 U.S.C. § 1125(c).

      57.    The aforesaid conduct of the Defendants constitutes violations of 15

U.S.C. § 1125(c), including dilution of THE OUTLAWYER Trademark and the

associated trade dress, including the OUTLAWYER Persona.

      58.    The unlawful and willful conduct of the Defendants is causing the

Plaintiffs irreparable harm and monetary damages. In this regard, the Defendants

have willfully and intentionally refused to cease running the Advertisement despite

the Plaintiffs’ demands. The Plaintiffs have no adequate remedy at law for their non-

monetary damages.

      59.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate damage to the Plaintiffs.

             D.     COUNT FOUR: Alabama Statutory and Common Law
                    Trademark Infringement, Unfair Competition, Trademark
                    Dilution, False Advertising and Deceptive Trade Practices
                    Against All Defendants.

      60.    The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through fifty-nine (59) as if fully set forth herein.

      61.    As described herein, Abbott has developed THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona,

into his own alter ego such that the consuming public have come to know and

recognize Abbott as the Outlawyer and associate the look and feel of the
                                           20
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 21 of 30




OUTLAWYER Persona with that of the Outlawyer. In this regard, Abbott has

developed substantial goodwill in the associated trade dress, including THE

OUTLAWYER Persona.

      62.    As alleged herein, the conduct of the Defendants, constitute trademark

infringement, unfair competition, trademark dilution, false advertising and deceptive

trade practices in violation of the laws of the State of Alabama, including Ala. Code

§§ 8-12-1, et seq. and Ala. Code §§ 8-19-1, et seq., and the common law.

      63.    The actions of the Defendants have caused and will continue to cause

irreparable injury and monetary damages to the Plaintiffs unless restrained by this

Court. In this regard, the Defendants have willfully and intentionally refused to

cease running the Advertisement despite the Plaintiffs’ demands.

      64.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate damage to the Plaintiffs.

             F.     COUNT FIVE: Conversion of the Plaintiffs’ Property
                    Against All Defendants.

      65.    The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through sixty-four (64) as if fully set forth herein.

      66.    As alleged herein, the conduct of the Defendants constitutes an

unlawful taking and theft of the Plaintiffs’ property, including THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona for

use in connection with provision of legal services.
                                           21
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 22 of 30




      67.    In committing such wrongful taking and theft of the Plaintiffs’ property,

the Defendants have converted and stolen said property described above for their

own use and benefit and to the detriment of the Plaintiffs.

      68.    The Defendants have caused and will continue to cause irreparable

injury and monetary damages to the Plaintiffs unless restrained by this Court. In this

regard, the Defendants have willfully and intentionally refused to cease running the

Advertisement despite the Plaintiffs’ demands. The Plaintiffs have no adequate

remedy at law for the non-monetary damages.

      69.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate damage to the Plaintiffs.

             E.     COUNT SIX: Violation of the Alabama Right of Publicity
                    Act, Ala. Code §§ 6-5-770, et seq. against all Defendants.

      70.    The Plaintiffs hereby incorporate and reallege paragraphs one (1)

through sixty-nine (69) as if fully set forth herein.

      71.    As described herein, the Outlawyer and THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona,

constitute Indicia of Identity, as defined in Ala. Code § 6-5-771 (1), for Abbott, in

that these are attributes serving to identify Abbott as the Outlawyer to potential

personal injury clients and the public at large.

      72.    Abbott has not given any authorization, permission or consent to any

person or entity, including the Defendants, to use THE OUTAWYER Trademark
                                           22
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 23 of 30




and the associated trade dress, including the OUTLAWYER Persona, or any other

Indicia of Identity of Abbott as the Outlawyer.

      73.     The Defendants’ characteristics, conduct and activity as described

herein in portraying a cowboy character in the Advertisement incorporate and use

THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona, as well as other Indicia of Identity, or substantially similar

attributes thereto, belonging to Abbott as the Outlawyer, in violation of Ala. Code §

6-5-772(a).

      74.     The Defendants’ unauthorized use of THE OUTLAWYER Trademark

and the associated trade dress, including the OUTLAWYER Persona, as well as

other Indicia of Identity, or substantially similar attributes thereto, belonging to

Abbott as the Outlawyer, in the Advertisement does not constitute a fair use as the

Defendants’ use is solely for commercial purposes to advertise and promote the

Defendants’ legal services to potential personal injury clients in direct competition

with the Plaintiffs.

      75.     Upon information and belief and despite Plaintiffs’ demands to cease

and desist, the Defendants have run and continue to run the Advertisement on

various television stations, including, but not limited to, WVTM Channel 13 in

Birmingham, Alabama and WBRC Channel 6 in Birmingham, in multiple markets

within the State of Alabama, multiple times per day.

                                         23
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 24 of 30




      76.    The Defendants have caused and will continue to cause irreparable

injury and monetary damages to the Plaintiffs unless restrained by this Court. In this

regard, the Defendants have willfully and intentionally refused to cease running the

Advertisement despite the Plaintiffs’ demands. The Plaintiffs have no adequate

remedy at law for the non-monetary damages. Furthermore, pursuant to Ala. Code

§ 6-5-774(b)(2) violations of the Alabama Right of Publicity Act by the Defendants,

as described herein, are presumed to constitute irreparable harm to the Plaintiffs.

      77.    The Defendants’ conduct, jointly and severally, has resulted in direct

and proximate damage to the Plaintiffs.

                          V.     RELIEF REQUESTED

      WHEREFORE, the Plaintiffs demand the following:

      1.     That the Court adjudge and decree that Abbott is the exclusive owner

THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona for use in connection with legal services.

      2.     That the Court adjudge and decree that the conduct of the Defendants,

infringes upon the Plaintiffs’ respective trademark and trade dress rights in violation

of 15 U.S.C. § 1114.

      3.     That the Court adjudge and decree that the conduct of the Defendants,

infringes upon the Plaintiffs’ respective trademark and trade dress rights in violation

of 15 U.S.C. § 1125.

                                          24
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 25 of 30




       4.    That the Court adjudge and decree that the conduct of the Defendants

serves to designate falsely the origin of the legal services marketed and offered by

the Defendants and falsely represents that such legal services are connected with,

affiliated with, sponsored, controlled, produced, licensed or otherwise authorized by

the Plaintiffs or that the Defendants are the outright owners of THE OUTLAWYER

Trademark and the associated trade dress, including the OUTLAWYER Persona.

       5.    That the Court adjudge and decree that the conduct of the Defendants

constitutes dilution of the Plaintiffs’ famous THE OUTLAWYER Trademark and

associated trade dress, including the OUTLAWYER Persona, in violation of 15

U.S.C. § 1125(c).

       6.    That the Court adjudge and decree that the conduct of the Defendants

constitutes violations of Ala. Code §§ 8-12-1, et seq. and Ala. Code §§ 8-19-1, et

seq.

       7.    That the Court adjudge and decree that the conduct of the Defendants

infringes upon the Plaintiffs’ rights under the common law of the State of Alabama.

       8.    That the Court adjudge and decree that the conduct of the Defendants

constitutes unfair competition under the common law of the State of Alabama.

       9.    That the Court adjudge and decree that the conduct of the Defendants

constitutes theft and conversion of the Plaintiffs’ property under the common law of

the State of Alabama.

                                         25
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 26 of 30




      10.    That the Court adjudge and decree that the conduct of the Defendants

violates the Alabama Right of Publicity Act, Ala. Code §§ 6-5-770, et seq.

      11.    That the Court enter temporary and permanent injunctions against the

Defendants and any of their officers, agents, servants, employees and attorneys, and

any of those persons in active concert or participation with the Defendants, from

directly or indirectly:

             (a)    Marketing, advertising or promotion of any legal services under

      THE OUTLAWYER Trademark and the associated trade dress, including the

      OUTLAWYER Persona;

             (b)    Using any word(s), mark(s), images and characterizations that

      are confusingly similar to THE OUTLAWYER Trademark and the associated

      trade dress, including the OUTLAWYER Persona, in connection with the

      marketing, advertising or promotion of legal services;

             (c)    Representing by any words or conduct that legal services

      marketed, advertised or promoted by the Defendants are connected with,

      affiliated with, sponsored, controlled, produced, licensed or otherwise

      authorized by the Plaintiffs or that the Defendants are the outright owners of

      THE OUTLAWYER Trademark and the associated trade dress, including the

      OUTLAWYER Persona.




                                        26
 Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 27 of 30




      (d)    Committing any act which, in and of itself, or from the manner

or under the circumstances in which it is done, amounts to a false designation

of origin, false description or false representation of the Defendants.

12.   That the Court enter an injunction directing the Defendants:

      (a)    To have removed from running on television stations in the

Alabama marketplace, the Advertisement, as well as any other advertisements

or promotional materials, any false advertisements that the legal services

marketed, promoted or advertised by the Defendants are connected with,

affiliated with, sponsored, controlled, produced, licensed or otherwise

authorized by the Plaintiffs or that the Defendants are the outright owners of

THE OUTLAWYER Trademark and the associated trade dress, including the

OUTLAWYER Persona;

      (b)    To preserve any and all records, whether in written or electronic

form, that in any way relate to the use of THE OUTLAWYER Trademark and

the associated trade dress, including the OUTLAWYER Persona, and the

matters referred to herein; and

      (c)    To file with the Court and to provide a copy to the below counsel

of record, within thirty (30) days of the service of such injunction upon the

Defendants, a written report detailing under oath the manner in which the

Defendants have complied with the injunction.

                                   27
        Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 28 of 30




      13.    That the Court enter judgment against the Defendants, jointly and

severally, and award the Plaintiffs damages arising out of the Defendants’ violations

of the Lanham Act and Alabama statutory and common law.

      14.    That the Court enter judgment against the Defendants, jointly and

severally, and award the Plaintiffs damages arising out of the Defendants’ wrongful

theft and conversion of the Plaintiffs’ property.

      14.    That the Court enter judgment against the Defendants, jointly and

severally, and award the Plaintiffs statutory damages under the Alabama Right of

Publicity Act, Ala. Code § 6-5-774(1)(a) in the amount of $5,000 for every public

showing of the Advertisement.

      15.    That the Court enter judgment against the Defendants, jointly and

severally, and award the Plaintiffs an amount equal to the Defendants’ profits from

running the Advertisement, pursuant to Ala. Code § 6-5-774(1)(a).

      16.    That the Court award the Plaintiffs punitive damages against the

Defendants, jointly and severally, due to their willful and intentional conduct as

described herein.

      17.    That the Court award the Plaintiffs treble damages against the

Defendants, jointly and severally, due to their willful and intentional conduct as

described herein.

      18.    That the Court award the Plaintiffs their full costs for this action.

                                          28
       Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 29 of 30




      19.    That the Court award the Plaintiffs reasonable attorney’s fees.

      20.    That the Court require a full and complete accounting of all monies

received by the Defendants as a result of the wrongful actions stated herein.

      21.    That the Court award interest at the then prevailing or legal rate,

whichever is greater, on all monies found to be due to the Plaintiffs from the date

said amounts or any part thereof became or becomes due.

      22.    That the Court require the Defendants to notify their commercial

associates, suppliers, vendors, customers, and other business affiliations of the

Court’s order.

      23.    That the Court grant the Plaintiffs a trial by jury.

      24.    That the Court award such other and further relief as the Court may

deem appropriate, just and proper.

      Respectfully submitted this 24th day of October 2018.

                                        /s/ Joseph P. Schilleci, Jr.
                                        Joseph P. Schilleci, Jr.

                                        /s/ Jason P. Tortorici
                                        Jason P. Tortorici
                                        Schilleci & Tortorici, P.C.
                                        2821 2nd Avenue South, Suite E
                                        Birmingham, Alabama 35233
                                        Telephone: (205) 978-4211
                                        Facsimile: (205) 978-4212
                                        Email: jps@schillecitortoricilaw.com


                                        Attorneys for the Plaintiffs
                                          29
       Case 2:18-cv-01780-JHE Document 1 Filed 10/26/18 Page 30 of 30




DEFENDANTS TO BE SERVED AT THE FOLLOWING ADDRESSES:

Slocumb Law Firm, LLC
c/o Registered Agent: Michael W. Slocumb
145 E Magnolia Avenue # 201
Auburn, Alabama 36830

Michael W. Slocumb, Esq.
Slocumb Law Firm, LLC
145 E Magnolia Avenue # 201
Auburn, Alabama 36830

With a copy to the following:

Scott Speagle, Esq.
Webster Henry
105 Tallapoosa Street, Suite 101
Post Office Box 239
Montgomery, Alabama 36101-0239




                                     30
